PER CURIAM.
Hillsborough Area Regional Transit Authority appeals a final order of the Public Employees Relations Commission adjudicating several unfair labor practice charges raised by both the Authority and the Union, We find no reversible error as to any issue raised on appeal and briefly address only the Authority’s argument that the Commission erred in deciding that the Union had not bargained in bad faith.
In Duval County Sch. Bd. v. Florida Pub. Employees Relations Comm’n, 353 So.2d 1244, 1248 (Fla. 1st DCA 1978), this court held that “[wjhether a party bargains in good or bad faith is a factual determination based on the circumstances of the particular case.” We cannot set aside or remand an agency’s order which depends on factual findings that are supported by competent substantial evidence. See Pasco County Sch. Bd. v. Florida Pub. Employees Relations Comm’n, 353 So.2d 108 (Fla. 1st DCA 1977). Given the applicable standard of review, we must accept the Commission’s conclusion that the Union did not bargain in bad faith. It matters not that some of the evidence may support a contrary view.
Affirmed.
BOOTH, VAN NORTWICK and PADOVANO, JJ., Concur.